Citation Nr: 0717581	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired 
neuropsychiatric disorder, to include as secondary to the 
service-connected residuals of colostomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to November 1973 and again from May 1976 to 
December 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran had a hearing before 
the Board in September 2006 and the transcript is of record.

The issue on appeal requires clarification.  The veteran 
filed a claim in September 1999 to reopen a previously denied 
claim for entitlement to service connection for an acquired 
neuropsychiatric disorder, claimed as directly due to his 
military service.  The claim was denied, appealed and brought 
before the Board in August 2001.  At that time, the Board 
acknowledged the Board's prior denial of the claim on July 
23, 1999 on the basis that the claim was not well grounded.  
Newly enacted law, however, provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the service-connection claim decided on July 
23, 1999, can be readjudicated under the provisions of the 
new law.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002 & Supp. 2006).  The Board remanded the decision to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claims, to 
include notifying him of the change in law and adjudicating 
his claim de novo.
 
The Board notes a subsequent November 2003 rating decision 
declined to "reopen" the veteran's claim notwithstanding 
the readjudication provisions in the VCAA.  The error was 
corrected, however, in several Supplemental Statements of the 
Case (SSOC) in April 2004 and June 2006 where the RO did 
adjudicate the veteran's claim de novo.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The Board further notes that during the pendency of this 
appeal, the veteran asserted an alternative theory of 
entitlement to service connection, namely as secondary to his 
service-connected residuals of a colostomy.  The issue has 
been recharacterized above to reflect the veteran's asserted 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran originally alleged that his psychiatric condition 
is a direct result of his military service.  During the 
pendency of this appeal, the veteran was service connected 
for residuals of a colostomy.  The veteran contends the 
prospect of possibly having cancer and the trauma of the 
surgery itself aggravated his existing psychiatric condition. 

The veteran was diagnosed with major depressive disorder and 
generalized anxiety disorder as early as 1978.  In February 
2002, he underwent a colostomy after polyps were detected 
during a colonoscopy.  The veteran alleges he has nightmares 
of this surgery and he felt as though he was going to die.  

Medical records after the February 2002 surgery indicate a 
new psychiatric diagnosis of post-traumatic stress disorder 
(PTSD).  A psychiatric treatment record from November 2002 
indicates trauma and PTSD history to include the removal of a 
polyp from his intestine, "intestine was perforated, had to 
have several surgeries to correct (the last surgery was in 
April of this year).  [The veteran] thought he was going to 
die."  In contrast, in more recent treatment records from 
2005 where he was actually diagnosed with PTSD, psychiatric 
examiners indicate witnessing a motor vehicle accident as the 
relevant stressor.  

Private treatment records, most significantly from 2003, 
indicate the veteran sought private treatment for his 
psychiatric and medical care because he felt "...the VA tried 
to kill him and also he had a very bad experience with them 
when they tried to remove a polyp."  A July 2003 notation by 
Dr. Pasem indicates as follows:

"[The veteran] is occasionally delusional that the VA 
will kill him and he does not want to go there. ... He 
also frankly and freely added, 'Dr. I think they want to 
kill me that is what I think. I don't want to go back 
there anymore. Please help me.'"

The veteran was last afforded a VA examination in February 
2006 where the examiner diagnosed the veteran with anxiety 
disorder and depressed mood opining that his psychiatric 
condition is not secondary to the colostomy because his 
condition predates the surgery by nearly 20 years.  The 
examiner, however, did not address whether the veteran's pre-
existing psychiatric condition was aggravated by the 
colostomy, especially in light of the veteran's recent PTSD 
diagnosis.

A pre-existing injury or disease may still be service 
connected if there is evidence that the condition was 
aggravated in the military or, in this case, by a service-
connected condition.  Aggravation is considered to have 
occurred where there is an increase in disability beyond that 
which would be expected due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a).  In light of the thorough 
testing the veteran has already received at the VA, a new 
examination is not necessary, but the RO should request a 
medical opinion to resolve the ambiguity of whether the 
veteran's pre-existing psychiatric conditions were aggravated 
by the colostomy.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from Gainesville, Florida from 
May 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for his psychiatric conditions from the VA 
medical system in Gainesville, Florida from 
May 2006 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, forward the veteran's 
claims file to the psychologist who 
conducted the examination in February 2006 
for a medical opinion.  If that individual 
is no longer available, any psychologist or 
psychiatrist can provide the opinion.  If 
it is determined that another examination 
of the veteran or any further testing is 
needed to provide an informed opinion, this 
should be scheduled.

After review of the file, the psychologist 
or psychiatrist should indicate whether it 
is as likely as not that the claimed 
psychiatric conditions were aggravated by 
the colostomy.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


